Title: Thomas Appleton to Thomas Jefferson, 27 September 1816
From: Appleton, Thomas
To: Jefferson, Thomas


        		
        			
        				Sir
        				
        					Leghorn
        					27th September 1816.
        				
        			
        			I had the honor of addressing you on the 20th of march, announcing the death of mr mazzei.—my next, was in date of the 15th of April, conveying to you the legal Attestations of his decease, with other Relative documents; indeed, it was a letter of unpardonable length.—I wrote again on the 10th of may following, inclosing duplicates relating to the deceas’d.—also on the 30th of the Same month, and by this conveyance, I forwarded to the care of the collector of new-York, a Case of 57 bottles of Carmingniano wine, by the scho Fanny Captain Selby of that port.—my last Respects were on the 30th of July by the Ship Van-Hollen, Capt: Ralph Porter bound to Baltimore, by which vessel, I Sent to the care of the Collector, two cases of 57 bottles each of Tuscan wine, No 1—artiminiano, & No 2. chianti.—I have now shipp’d on board the Brig Saucy-Jack, Richard Humfries, master and to the Care of the collector of Charleston, So Carolina two Cases of Ama wine No 1. containing 57 bottles & No 2.—30.—inclos’d is your little account, which you will percieve precisely balanc’d for the fifty dollars you Remitted me for this purpose.—the last mention’d wine, is esteem’d the first quality of all I have Sent, and the next, after Montepulciano.—The late Season has been the most extraordinary one, Remember’d by the oldest & most observing farmer. there has not been a Single day, in which Farenheit’s thermometer has risen above 75—generally it mark’d from 65 to 70 degrees; the usual heat in Summer, is from 75 to 83.—Our harvest of wheat, has been much below middling: the Indian corn has been So blasted, that it does not exceed one tenth part of the usual crops.—Oil is absolutely Nullity.—the greatest part of our grapes have dropp’d from the vines; and the remainder, have not, even yet, arriv’d at perfect maturity; So that, our wine will be dear, and of a very indifferent quality.—.—I, very lately reciev’d from the Secretary of State, a letter Requesting my Attention to the Sculpturing a Statue of General washington, for the State of North-Carolina; the particular instructions relating to it, I have Reciev’d from mr King, Secretary to the legation to Russia, and now at Naples.—I have accepted this commission with a very Sincere gratification, and every Attention on my part, Shall be paid to its accomplishment, in a manner Suitable to the confidence, which is thus reposed in me.—I have written to mr Canova at Rome, to execute the Statue, and in his Reply are the following expressions—“Signore, rispondo subito alla graziosa lettera con cui ella Si compiace offerirmi l’essecuzione della marmorea Statua dell’immortale Washington; per un governo degli Stati uniti di America—Veramente le molte opere alle quali sono per diversi Anni obligato, vorebbero che jo la ringraziassi di quest’onorato incarico; ma l’ammirazione mia, al Genio operatore di Si alte Cose, per la Salute e libertà della sua nazione, Vogliono, che jo adoperi ogni sforzo, onde assecondare la di lei gentile domanda. Accetto adunque la commissione.” &c &c
        			The Senate-hall of Carolina, I find is only Sixteen feet in heighth, which it Should Seem, would not admit an erect figure, larger than life, fix’d on its proportionate base; for you will at once percieve, Sir, that it would nearly touch the cieling, and thus violate all the rules of just proportion.—Mr Canova is of opinion, it ought to be Sitting, not merely from this consideration, but likewise from the place & purpose for which it is intended.—here, there is no appeal from his judgement.—I have Reciev’d, likewise, from mr King, a drawing and inscription, which are directed to be sculptur’d on the piedestal.—It is a maxim, you Know, Sir, in Sculpture, as it is in painting, that Unity of Subject Should be Scrupulously observ’d.—the drawing contains two figures, one Sitting, & the other erect; on the left is the Godess of liberty, and that on the right, I presume, was intended for Ceres; but the latter is by no means, correct with mythology.—it is delineated in a fashionable modern dishabille-dress, with the a wreathe of flowers round the head; in the right-hand, a Cornucopia of the Same, and in the left, an ear of grain; this figure then combines two Subjects.—the Godess to be correctly express’d, the vestments should be heroic, with a wreathe of wheat round the head; the right-hand is usually extended with poppies, a plant of extraordinary fecundity, and the left, supporting her drapery.—if the figure is intended for Flora, which it certainly more Resembles, the Cornucopia Should be in the left hand; the right, Should Support an ample heroic drapery, with a wreathe of flowers; but She Should not be ornamented with any of the Attributes of Ceres.—pardon me, Sir, if I have enter’d thus minutely on this Subject, as it may possibly be, that you have no work near you, containing the figures delineated.—to Return then to the maxim of Unity of Subject.—Were I consulted, I Should most certainly Recommend, instead of the Godesses in question, to have Sculptur’d on the base, some expressive traits in the life of the General, which would at once lead to the recollection of the numerous virtues, with which he was Singularly adorned; and this, I believe, would not only be consistent with the usage of the most enlighten’d ages of Antiquity, but conformable also, to the universal practice of modern times.—I Should then propose, that the inscription, Should be on the front of the base; and the historic-traits of the General, on the two visible sides; and indeed on three, if the place where it is to be erected in the hall, Should Require it.—I have taken the liberty to communicate my Sentiments to Governor Miller, but whatever may be his final decision, it Shall, on my part, be most scrupulously Adher’d to.—
        			In my letter, Sir, of the 15th of april, I, perhaps, too much enlarg’d on the Subject of the Capitals contracted for at Carrara by mr Andreis, but my Single motive was, that our government might not be led a Second time, into a Similar error, in any future commissions.—there has Since arriv’d all the evils, & even more than I had anticipated.—At the time the contract was made, there were few commissions for marble in the place, the prices were therefore fix’d exceeding low; but they were So much So, that it was impossible they could be deliver’d, without a positive loss to the undertakers; this, I was appris’d of by an intelligent friend of Carrara, but as the contractors with Studious Care avoided consulting me, I was as cautious on my part, of intruding advice.—had a fair price been Stipulated, they would have been compleated in three months; twelve have now nearly expir’d, and the Sculptors have finally instituted a process against mr Andreis, urging that the work is not Sufficiently paid for; they will, I am inclin’d to believe, gain their cause, as the fact will be establish’d, and the tribunal will be dispos’d to favor their Citizens, in preference to foreigners; at least, this is their usual mode of administring justice.—besides, finding themselves deluded in their hopes of gain, the only remedy then, was, to compensate it by coarse & unfinish’d work.—this mode they have pursued, and from a friend of mine, who lately examin’d them with Attention, and is himself an eminent professor in the art, I am told, they would discredit the meanest workmen; this is the more to be lamented, as the ornaments of washington, will be the Standards, which our young artists will copy as models of Sculpture.—From the great delay, has resulted another inconvenience.—The Princess sovereign of Carrara, has a few days Since, has increas’d the duty on exporting of marble-work, about five fold—there will then result to the government, considering the expence of Conveying here, from the U.S. Mr Andreis’s family in the frigate John Adams: two years of Salary, Augmentation of duties, with a variety of other contingent expences, that it may be fairly calculated, for every dollar the government would have paid, had they Simply Sent a written order for the capitals, they will now, probably cost three.—.—The number of applicants to go to the U. States, has become incalculable; from professors of the highest Sciences, down to the labouring peasant; and had they the means; as they have the will, Italy would be half depopulated.—You will naturally infer, Sir, from thence, that there is no amelioration in the political State of the country; on the contrary, it is progressing to that Sort of maturity, which must terminate in an universal convulsion: this is not a partial evil, but extends to the utmost limits of Italy.—Such is the fatal blindness of the Sovereigns, that they Augment the impositions on their Subjects, in about the Same proportion, as their means decrease to pay them, and one would be almost led to believe, that their object was, to Reduce them to desperation.—what infinitely adds to their misery is, that the money does not again Return into circulation, but is transported far from their country.—under the late government, an immense internal traffic extended its benefitts to all the useful members of Society, but this is now extinguish’d; and the commerce which is carried on in the few Sea-ports of Italy is little advantageous, except to a very inconsiderable portion of the community.—
        			October 1st
        			I have this day reciev’d from Mr Canova, a letter, of which the following is the translation.—
        			
        				
        					To Thomas Appleton
        					}
        				
        				
        					Consul. Leghorn
        				
        			
        			
        				
        					
        						Sir
        						
        							Rome
        								28. September 1816.
        						
        					
        					“I now Reply to your most esteem’d favor of the 20th instant.—I have thus the honor to observe to you, that my desire of executing the Statue Sitting, is occasion’d, not wholly from the necessity of proportioning it to the heighth of the hall; but likewise, because in this attitude, there is infinite more dignity, and if I may be allow’d the expression, I Can give a greater force to my feeble genius.—if I consulted only my own ease & interest, I Should have adopted the erect figure, as Requiring less labour; but animated with the ardent Zeal with which I am, to apply every effort, to Render me worthy of so great a Subject, I have much preferr’d the Sitting posture.—I have the honor &c—
        					
        						Antonio Canova.—”
        					
        				
        			
        			In my letter, & by this opportunity, to Governor miller, I have taken the liberty to write him nearly what is contain’d in the present one, on the Subject of the figures, intended for the piedestal; as I have, likewise, Sent him the translation of the last letter from mr Canova, Relating to the attitude of the Statue.—On my Recieving the decision of the Governor, I shall give the final answer to mr Canova.—
        			
        				Accept, Sir the renewal of my very Sincere Respect & esteem
        				
        					Th: Appleton
        				
        			
        		
        		
        			
        				
        					P.S.—
        					about a month Since, miss Bettina mazzei gave her
        						hand in marriage to mr Pini, of Pisa.—
        				
        			
        		
        	